Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 11/17/2021. 
Claims 1-25 are allowed.  

Allowable Subject Matter
Claims 1-25 are allowed.  

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pereira et al US Patent 10,887,333 discloses multi-tenant threat intelligence service by including IP address, modifying in-memory IP address tree and comparing the IP addresses. 
Stickle et al US Patent 10,565,372 discloses multi-tenant threat intelligence by verification of source address and analysis of computing resources for portion of activity. 
Kennedy Jr et al US Patent 10,282,241 discloses dynamic API analysis with details of format of API message. 

Lain et al US Publication 2017/0206449 discloses neural network with training data to execute a specific task with sentinel data to detect suspicious service. 
Walsh et al. US Publication 2017/0026393 discloses Web-view to verify the security level of web-content to block harmful content. 
Farhady et al US Publication 2020/0162483 discloses malware detection of binary file with degree of detectability of the category. 
Yang et al US Publication 2020/0042701 discloses multiple neural networks with dynamic features to detect training data as benign or malware. 
Dhanka et al US Publication 2020/0026851 discloses generation dynamic malware analysis of software program. 
                                         	
REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 11/17/2021 are persuasive for reason of allowance.  
The prior art of record does not explicitly disclose, in light of other features recited in independent claims 1, 9 and 17 as follows :
Claims‘ .. access control in a computing environment in which clients interact with an application deploying one or more non-authenticating endpoints to which application programming interface (API)-based requests are directed, comprising: 
	responsive to receipt of an API access request from an unauthenticated client,
applying a classifier to the API access request, the classifier having been generated by
training a neural network according to a policy to distinguish at least first and second
classes of behavior with respect to programmatic access to the one or more non-
authenticating endpoints, the first class of behavior designated in the policy as appropriate activity initiated in a permitted context of the application and representing API requests accessing the non-authenticating API endpoints, and the second class of behavior designated in the policy as inappropriate activity initiated outside of the permitted context and representing API requests accessing the non-authenticating API endpoints; 
	upon a determination by the classifier that the API access request from the
unauthenticated client is within the first class of behavior, allowing the API access request; and
	upon a determination by the classifier that the API access request from the
unauthenticated client is within the second class of behavior, taking a given action’ with additional detailed steps in claim(s) as described in independent claim(s) on 11/17/2021. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim(s) under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431